Citation Nr: 1445394	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to March 23, 2011, for the award of a 30 percent rating for service-connected Hodgkin's disease with restricted lung disease.

2.  Entitlement to an effective date prior to March 23, 2011, for the award of a 10 percent rating for service-connected prostate cancer, status post-prostatectomy, with bilateral pelvic lymph node dissection, urinary incontinence, and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  In an unappealed August 2009 rating decision, the RO granted service connection for Hodgkin's disease, with restricted lung disease, and prostate cancer, status post-prostatectomy, with bilateral pelvic lymph node dissection, urinary incontinence, and erectile dysfunction, and assigned noncompensable ratings effective December 11, 2007.

2.  VA received the Veteran's claims for increased ratings for his Hodgkin's disease and prostate cancer on March 23, 2011.

3.  Prior to March 23, 2011, it was not factually ascertainable that the criteria for a 30 percent rating for the Veteran's service-connected Hodgkin's disease, with restricted lung disease, had been met.

4.  Prior to March 23, 2011, it was not factually ascertainable that the criteria for a 10 percent rating for the Veteran's service-connected prostate cancer had been met.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 23, 2011, for the assignment of a 30 percent disability rating for the Veteran's Hodgkin's disease, with restricted lung disease, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3.  The criteria for an effective date prior to March 23, 2011, for the assignment of a 10 percent disability rating for the Veteran's prostate cancer, status post-prostatectomy, with bilateral pelvic lymph node dissection, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required with regard to downstream issues; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA also has a duty to assist.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The claims file contains the Veteran's post-service reports of treatment and VA examination reports.  Moreover, the Veteran's statements in support of the claims are of record.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Veteran was afforded VA examinations in July 2011 to evaluate the severity of his service-connected Hodgkin's disease, with restricted lung disease, and prostate cancer, status post-prostatectomy, with bilateral pelvic lymph node dissection, urinary incontinence, and erectile dysfunction.  The VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Neither the appellant nor the Veteran's representative have asserted, nor is it evident from the record, that any additional evidence relevant to the issue decided is available and not part of the claims file.  As there is no indication of additional assistance that would be reasonably likely to aid in substantiating the appeal, further VCAA assistance is not required.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate a claim of an earlier effective date.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ asked questions to address the Veteran's assertion that he submitted a notice of disagreement (NOD) with the August 2009 rating decision.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an earlier effective date.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

III.  Legal Criteria and Analysis

The Veteran is seeking an effective date prior to March 23, 2011 for the grant of a 30 percent rating for his service-connected Hodgkin's disease, with restricted lung disease, and for a 10 percent rating for service-connected prostate cancer, status post-prostatectomy, with bilateral pelvic lymph node dissection, urinary incontinence, and erectile dysfunction.  He asserts that the effective dates should be December 11, 2007, the date service connection was granted for these disabilities.

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2013). 

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2) (2013); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2) (West 2002); Harper; 38 C.F.R. § 3.400(o)(1),(2) (2013); VAOPGCPREC 12- 98 (1998).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2013).  An informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2013). 

Additionally, the submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a) (2013). 

When considering informal claims based on medical records, the date of claim will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment; and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. 
§§ 3.155(c); 3.157(b) (2013).

Here, the record reflects that the Veteran initially filed service connection claims for Hodgkin's disease and prostate cancer in December 11, 2007.  The RO subsequently granted service connection and assigned noncompensable evaluations for these disabilities in an August 2009 rating decision, effective December 11, 2007.  This appeal arose from the Veteran's request for an effective date dating back to the original date of his service connection claim, December 11, 2007.

In support of his claim, the Veteran asserts that he filed a NOD as to the August 2009 decision.  See March 2011 Report of General Information.  Thus, the initial issue is whether there is evidence of an NOD to the August 2009 rating decision.  The Board notes that under 38 U.S.C.A. §§ 5108, 7105(c) (West 2002) and 38 C.F.R. §§ 3.104, 20.302(a) (2013), a rating action which is not appealed is final.

In addition, an NOD must be filed within one year of mailing of a notification of an adverse VA determination.  38 C.F.R. § 20.302(a) (2013).  Special wording is not required for correspondence to constitute an NOD but it must reasonably be construed to express dissatisfaction or disagreement with an adjudication and a desire to contest the result.  If the RO gave notice that adjudications were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201 (2013).

In response to the Veteran's assertion that he had filed an NOD, the RO, in March 2011, notified him that there were no records of him filing an NOD and that the August 2009 decision was final, as no appeal had been submitted within a year.  The Board also observes that there is no evidence, or even an oral statement reduced to writing of the Veteran expressing disagreement with the August 2009 rating decision.  In his November 2013 hearing, the Veteran testified that he did not keep a copy of it.  Based on the evidence of record, the August 2009 decision is final and binding on the merits.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200 (2013).

Because the August 2009 decision is final, the proper effective dates assigned for the 30 and 10 percent ratings for Hodgkin's disease and prostate cancer are determined by assessing when VA received the claims for increased ratings, and when the increases in disability were factually ascertainable.

Notably, a review of the record shows that after the RO's issuance of the August 2009 rating decision, the claims file contains no correspondence from the Veteran or his representative regarding the severity of his Hodgkin's disease or prostate cancer until he filed his claims for increased ratings in March 2011.

The Board further notes that although VA treatment records may constitute an informal claim for increase as the date of their creation, the record includes no VA treatment records between August 2009 and March 2011; and there were no private treatment records during this period.  See 38 C.F.R § 3.157 (2013).
In sum, the claims file contains no claims, whether formal or informal, filed after the August 2009 rating decision, but prior to the March 2011 increased rating claims.  See 38 C.F.R. § 3.400(o) (2013).

As indicated, VA first received the Veteran's claim for increased ratings for Hodgkin's disease and prostate cancer on March 23, 2011.  The general rule, as provided at 38 C.F.R. § 3.400(o)(l) (2013), is that the effective date of the award of an increased evaluation is the date of the Veteran's claim, March 23, 2011, or the date entitlement is shown, whichever is later.

Accordingly, the focus of the Board's review becomes whether it is factually ascertainable that the Veteran experienced an increase in his service-connected Hodgkin's disease and prostate cancer during the year prior to March 23, 2011, to warrant an earlier effective date.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The RO rated the Veteran's service-connected Hodgkin's disease, with restricted lung disease, pursuant to Diagnostic Codes (DC) 7709 and DC 6844, hyphenated as 7709-6844.  See 38 C.F.R. §§ 4.97, 4.118 (2013); Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  DC 6844 pertains to restricted lung disease.  

Prior to March 23, 2011, the Veteran did not meet the criteria for a 30 percent (or a 10 percent rating for that matter) rating pursuant to DC 6844 for his Hodgkin's disease, with restrictive lung disease.  That is, his disability did not produce a Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66 percent to 80 percent predicted (10 percent); FEV-1 of 56 to 70 percent predicted, or; FEV-1/FCV of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted (30 percent).  The claims file contains no evidence demonstrating an increase of the Veteran's Hodgkin's disease, with restricted lung disease, until a June 2011 Compensation and Pension (C&P) Respiratory examination and a July 2011 Addendum.

The RO rated the Veteran's service-connected prostate cancer pursuant to DC 7528. 38 C.F.R. § 4.115b (2013).  Prior to March 2011, the Veteran did not meet the criteria for a 10 percent rating under DC 7529.  Id.  That is, his prostate cancer was not productive of daytime voiding intervals between two and three hours, or; awakening to void two times per night.  It was also not productive of marked obstructive symptomatology (hesitancy, slow or weak stream, or decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry which shows markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilation every two or three months.  The claims file contains no evidence demonstrating an increase of the Veteran's prostate cancer until a June 2011 C&P Genitourinary examination and a July 2011 Addendum.  

As such, there is no evidence showing that it was factually ascertainable that the Veteran's service-connected disabilities had increased in severity in the year prior to the date of claims.

Based on the foregoing, the RO properly assigned the 30 percent rating for Hodgkin's disease and the 10 percent rating for prostate cancer effective March 23, 2011.  The preponderance of the evidence is therefore against the Veteran's earlier effective date claims and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

An effective date prior to March 23, 2011, for the award of a 30 percent rating for service-connected Hodgkin's disease with restricted lung disease, is denied.

An effective date prior to March 23, 2011, for the award of a 10 percent rating for service-connected prostate cancer, status post-prostatectomy, with bilateral pelvic lymph node dissection, urinary incontinence, and erectile dysfunction, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


